PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rodriguez-Cruz, Angel
Application No. 15/932,342
Filed: February 20, 2018
Attorney Docket No. 129057
For: Wheeleta

:
:
:	DECISION ON PETITION
:
:
:


This application was recently referred to the Office of Petitions for consideration of the communication filed November 27, 2020, which is being considered as a petition under 37 CFR 1.137(a).

The petition is dismissed.

Petitioner should note that the United States Patent and Trademark Office (USPTO) continued to provide relief in the form of a waiver of the petition fee under 37 CFR 1.17(m) for filing a petition under 37 CFR l.137(a) for applications that became abandoned on or before June 30, 2020. The petition under 37 CFR 1.137(a) is required to be accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (I)(l)(b) of the April 28, 2020 Coronavirus Aid, Relief, and Economics Security Act (CARES Act Notice). All petitions seeking waiver of the petition fee under 37 CFR 1.17(m) must be filed by July 31, 2020 (See CARES Act Notice dated June 29, 2020). 

Since a request seeking waiver of the petition fee, along with the statement that the delay in the filing or payment was due to the COVID-19 outbreak, was not filed until November 27, 2020, the above-identified application is not eligible for the waiver and the petition fee in the amount of $525 is required.   

The petition in the above identified application was not accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.

Petitioner is reminded that a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional. A courtesy copy of a petition under 37 CFR 1.137(a) (Form No. PTO/SB/64) is attached for petitioner’s convenience.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail: Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, VA, 22313-1450

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.  



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions

Enclosure: Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) (Form No. PTO/SB/64).